Hon. Austin F. Anderson      Opinion No. V-1310
Criminal District Attorney
Bexar County                 Re: Effect of variance
San Antonio, Texas               between preliminary
                                 and final census re-
                                 ports upon salaries
                                 paid on the basis
                                 of the preliminary
Dear Sir:                        report.
         The following question in your opinion re-
quest is submitted for determination:
        "Are the changes in the bracket laws
    in Bexar County made in accordance with
    the preliminary announcement of the 1950
    census July 12, 1950, rendered null and
    void by the final and corrected census
    report, Issued April 11, 1951, which the
    Attorney General has ruled governs the
    population bracket for Bexar County?"
        Your opinion request further states:
         %ou will recall that on July 12,
     1950, the preliminary announcement of
     the 1950 Federal Census for Bexar Coun-
     ty at 496,000 was made. Prior to that
     announcement the District Judges of
     Bexar County, as members of the Juvenile
     Board, were being compensated in the
     amount of $2 900.00 per annum, allowed
     under Art. &a-3,    V.C.S., $2,500.00
     plus $400.00 of the amount allowed under
     Art. 5142b, Section 1 and Section 15,
     but not to exceed $2,900.00 under Art.
     681ga-6, V.C.S.
         "Following this preliminary an-
     nouncement causing P change in the
     bracket law appliceble to Bexar Coun-
     ty, the District Judges no longer came
     under Art. 5142b, Sec. 1 and Sec. 15,
Hon. Austin F. Anderson, Page 2 (V-1310)


     which resulted in the reduction of their
     compensation as members of the Juvenile
     Board from $2,900.00 to $2,5OO.OO. They
     were thus being compensated only under
     Art. 6819a-3, V.C.S. However, Art. 681ga-
     6, V.C.S., allowing a maximum compensa-
     tion of $2,900.00 still applies, but with
     no provision for it to be received. The
     result of the preliminary announcement was
     that the Juvenile Board members' compensa-
     tion was reduced $400.00 annually.
         "On Ppril 11, 1951, the second and
     final Federal Censusfor Bexar County was
     announced at 500,460. Subsequently, your
     opinion V-1175 ruled that the population
     bracket of Bexar County changed simultane-
     ously with the official pronouncement of
     the final census report for Bexar County
     on April 11, 1951. Thus another change
     in bracket laws was necessary.
         "The result of this final census re-
     port was to reduce the maximum compensa-
     tion of the District Judges as members
     of the Juvenile Board from $2,5OO.OO per
     annum allowable under Art. 681ga-3 in
     counties of population not exceeding 500,-
     000, to $1,500.00 per annum allowed under
     Art. 5139, V.C.S., making an annual re-
     duction of $l,OOO.OO.
         "On May 28, 1951, Senate Bill No. 78
     was passed by the 52nd Legislature (Vol.
     4, Chapter 303, p. 485, Texas Session
     Laws, 52nd Leg.) amending Art. 681qa-3
     and becoming effective the same day. This
     is a mandatory law giving the District
     Judges an annual compensation of $2,900.-
     00 as members of the Juvenile Board.
         "As a result of these changes in the
     bracket laws the District Judgee' compen-
     sation was reduced approximately three
     hundred dollars between July 12, 1950, the
     date of the preliminary announcement, and
     April 11, $351, the date of the final cen-
     sus report.
Hon. Austin F. Anderson, Page 3 (V- 1310)


         In Attorney General's Opinion V-1175 (1951),
it was said:
        "A preliminary announcement by the
    Area or District Census Supervisor of
    the population of a particular area
    amounts to an official announcement of
    which notice may be taken officially.
    Holcomb v. Spikes, 232 S.W. 891 (Tex.
    Civ. App. 1921, error dism.
    State 119 Tex. Crim.204, 4,
    m&xGar;;ttA;p      Anderson, 144 S.W.2d
            .     .   . 940, error dlsm.
    judgm. car.)."
           In Garrettv. Anderson, supra, the court
said:
         "We are of the opinion, therefore,
     and here hold as a matter of law, under
     the record made here, that the report
     of Supervisor Morris amounted to an of-
     ficial announcement, in behalf of the
     federal government, that the population
     of Bexar County, according to the last
     preceding census, is 337,557, subject to
     such necessarily slight and here immate-
     rial corrections as my be made in the
     final figures promulga.iedby the appro-
     priate authority in the National Govern-
     ment. It follows from this conclusion
     that the County officials of Bexar Coun-
     ty were authorized to take official LO.-
     tice of that report as a declaration of
     the.'last preceding * * * Federal Cen-
     sus' as contemplated In Article 2326a,
     and, accordingly, to discontinue payment
     of the salaries prescribed in that statute
     for court reporters In counties having
     a population of not less than 290,000
     and not more than 325,000. The trial
     courtiherefore did not err in refusing to
     issue any writs requiring the county of-
     ficials to authorize and make payment of
     such salaries."
           In Holcomb v. Spikes, supra, it wassaid:
            "We think the case of Nelson V. Edwards,
        55 Tex. 389, lndlcates,when the enumerators'
Hon. Austin F. Anderson, Page 4 (V-1310)



      list is filed, as required by the law, as
      it then existed, this made it such evi-
      dence as that public officials could and
      should act upon It. There was no other
      method provided or shown requiring a pr;-
      clamation placing the census in effect.
          We agree with you that the county officials
 of Bexar County were authorized to perform certain
 acts relating to salaries of county and district of-
 ficers in reliance upon a preliminary report of the
 census, and, In our opinion, these acts are not ren-
 dered null and void by the release of the final cen-
 sus placing the county In a different population
 bracket. We believe the facts in the case of Gar-
 rett v. Anderson,,-,     to be controlling as they
 relate to the question under consideration. An of-
 ficial preliminary announcement constitutes the
 "last preceding Federal census" until it fs super-
 seded by a subsequent official announcement, and
 acts done in reliance on the preliminary announce-
 ment are valid.
                       SUMMARY
          The final Federal census report is-
      sued April 11, 1951, does not render null
      and void any changes made in salaries in
      Bexar County in reliance upon a prelimi-
      nary announcement of the 1950 census
      issued on July 12, 1950. Garrett v. Ander-
      son, 144 S.W.2d 971 (Tex. Civ. App. 1940,
      error dism. judgm. car.); Att'y Gen. Op.V-
      1175 (1951).
 APPROVED:                       Yours very truly,

 J. C. Davis, Jr.                  PRICE DANIEL
 County Affairs Division         Attorney General

 Jesse P. Luton, Jr.
 Reviewing Assistant
 Everett Hutchinson
 Executive Assistant                       Assistant

 BW:awo